 In the Matter of TOBACCO MACHINERY CORPORATIONandINTERNATIONALASSOCIATION Or MACHINISTS, LODGE No. 10Case No. 5-R-2436.-Decided October 31, 191,6Mr. F. H. Garber,of Richmond, Va., for the Employer.Hr. Claude W. Fairfield,of Baltimore, Md., andMr. A. A. Tlioinp-son,of Richmond, Va., for the Petitioner.1r. Herbert C. Kane,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onAugust 14, 1946, conducted a prehearing election among the employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election the parties were furnished a Tally ofBallots.The Tally shows that there were approximately 20 eligiblevoters, of whom 18 voted, all for the Petitioner.Thereafter, a hearing was held at Richmond, Virginia, on September18, 1946, before Harold M. Weston, hearing officer.The hearing offi-cer's rulings are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTobacco Machinery Corporation, a Virginia corporation having itsoffice and plant in Richmond, Virginia, is engaged in the manufactureof separators, shredders, and conveyance systems.During the yearending July 1, 1946, the Employer purchased raw materials, consistingprincipally of iron, steel, and brass castings, valued at more than$30,000, of which approximately 25 percent was shipped to the plantfrom points outside the Commonwealth of Virginia.During the sameperiod, the Employer manufactured finished products valued at ap-71 N L. R. B., No. 83.576 TOBACCO MACHINERY CORPORATION577proximately $100,000, of which more than 50 percent was shipped topoints outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.III.TILE QUESTION CONCERNINGREPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer in thealleged appropriate unit.We find thata questionaffectingcommerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all production and mainte-nance employees of the Employer excluding office clerical employeesand supervisors.The Employer contends that instead of one unitthere should be several craft units.The Employer employs approximately 20 employees who areengaged in production and maintenance work. Of these 8 are machin-ists, S are mechanics, 2 are welders, 1 is a painter, and 1 is a sheet metalworker.There is no history of collective bargaining in the plant andno other union is seeking to represent any of these employees on acraft basis.Under these circumstances, we find no merit in the Em-ployer's contention that the Board should establish craft units for thevarious crafts.Accordingly, we find that all production and maintenance em-ployees of the Employer, excluding office clerical employees and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.TLIE DETERDIIN ATION OF REPRESENTATIVESThe results of the election show that the Petitioner has been selectedas exclusive bargaining representative of the employees in the appro-priate unit.We shall, therefore, certify it as such. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinists,Lodge No. 10, has been designated and selected by a majority of allproduction and maintenance employees of Tobacco Machinery Cor-poration, Richmond, Virginia, excluding- office clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN HERzoo took no part in the consideration of the aboveDecision and Certification of Representatives.